1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL BLOOM, et al.,                              Case No.: 17cv2324-AJB (MSB)
12                                     Plaintiffs,
                                                         ORDER DENYING EX PARTE
13   v.                                                  APPLICATION TO VACATE CLASS
                                                         DISCOVERY AND CLASS CERTIFICATION
14   CITY OF SAN DIEGO, et al.,
                                                         DEADLINES CONTAINED IN THE THIRD
15                                   Defendants.         AMENDED SCHEDULING ORDER
                                                         PENDING DECISION ON PLAINTIFF’S
16
                                                         MOTION TO FILE SECOND AMENDED
17                                                       COMPLAINT [ECF NO. 98]
18
19         On November 25, 2019, Plaintiffs submitted their “Ex Parte Application to Vacate
20   Class Discovery and Class Certification Deadlines Contained in the Third Amended
21   Scheduling Order Pending Decision on Plaintiff’s Motion to File Second Amended
22   Complaint.” (ECF No. 98.) In their application, Plaintiffs note that their “Motion for
23   Leave to File Second Amended Complaint” [ECF No. 93], which seeks to add causes of
24   action to challenge the new Vehicle Habitation Ordinance (“New VHO”), is now pending
25   before Judge Battaglia with a hearing date of February 13, 2020. (ECF No. 98 at 3.)
26   Plaintiffs’ counsel asserts that if discovery proceeds under the current schedule and
27   Judge Battaglia later grants Plaintiffs’ pending motion, Plaintiffs, who are all people with
28   disabilities, will likely have to undergo the hardship of appearing twice for depositions.
                                                     1
                                                                                  17cv2324-AJB (MSB)
1    (ECF No. 98-1 at 3-4.) Defendants’ counsel indicated to Plaintiffs’ counsel that
2    Defendants oppose the instant request in light of Defendants’ opposition to Plaintiffs’
3    request to amend their complaint. (Id. at 4.) Defendants’ counsel filed an opposition on
4    December 3, 2019, arguing that Plaintiffs “have not shown good cause to justify vacating
5    the current deadlines based on their proposed second amended complaint.” (ECF No.
6    101 at 3.)
7          A scheduling order “may be modified only for good cause and with the judge’s
8    consent.” Fed. R. Civ. P. 16(b)(4). This good cause standard “primarily considers the
9    diligence of the party seeking the amendment. The district court may modify the
10   pretrial schedule ‘if it cannot reasonably be met despite the diligence of the party
11   seeking the extension.’” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th
12   Cir. 1992) (citing Fed. R. Civ. P. 16 advisory committee’s notes (1983 amendment) and
13   collecting cases). “If that party was not diligent, the inquiry should end.” (Id.)
14         Plaintiffs have not demonstrated good cause for their request to vacate the class
15   discovery and class certification deadlines. Plaintiffs’ counsel points out that the San
16   Diego City Council approved the New VHO on May 14, 2019. (ECF No. 98-1 at 3; see also
17   ECF No. 101-1 at 2.) The New VHO had been approved for nearly four months on
18   September 11, 2019, when the parties filed a joint motion asking the Court to set a class
19   discovery deadline of November 22, 2019 and a class certification motion filing deadline
20   of December 20, 2019. (See ECF No. 86 at 2.) The New VHO had been approved for
21   over five months on October 22, 2019, when the parties filed a joint motion asking to
22   continue the class discovery and class certification motion filing deadlines by thirty days
23   to December 22, 2019 and January 20, 2020 respectively. (See ECF No. 91.) Neither of
24   these motions referred to Plaintiffs’ intention to amend the Complaint. It was not until
25   November 18, 2019, over six months after the City Council approved the New VHO, that
26   Plaintiffs filed their “Motion for Leave to File Second Amended Complaint.” (See ECF
27   No. 93.)
28   ///
                                                   2
                                                                                  17cv2324-AJB (MSB)
1          This timeline does not demonstrate Plaintiffs’ diligence. While Plaintiffs’ counsel
2    explains that Plaintiffs have “vigilantly been pursuing their class discovery,” noting that
3    they served written discovery and a deposition notice on October 16, 2019, (ECF No. 98-
4    1 at 3), she does little to demonstrate how Plaintiffs were diligent in seeking to amend
5    their complaint to include causes of action challenging the New VHO. Counsel simply
6    asserts first, that the parties were negotiating the case for several months and second,
7    that Plaintiffs have acted diligently since returning to active litigation to prepare and file
8    their Second Amended Complaint. (Id. at 3.) However, Plaintiffs’ counsel does not
9    explain when counsel began drafting the Second Amended Complaint or why it took
10   over two months after the resumption of litigation to seek to file it. Further, it is unclear
11   why Plaintiffs asked for the present schedule if they intended to file a new Complaint
12   that would change the scope of class discovery. Having waited until just over one
13   month prior to the date Plaintiffs requested for close of fact discovery to seek to file an
14   amended complaint, Plaintiffs now ask this Court to vacate the scheduling order, to
15   avoid the possibility that Plaintiffs may have to sit for two depositions in the event that
16   Judge Battaglia permits Plaintiffs to file a new complaint. Plaintiffs’ concern could well
17   have been addressed by promptly filing their motion to file an amended complaint, or
18   by considering the need to amend the complaint when requesting a scheduling order.
19   Plaintiffs elected not to do that. Whether Plaintiffs may have to sit for additional
20   depositions is speculative at this point, and in light of Plaintiffs’ lack of diligence, does
21   not justify vacating the scheduling order.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    3
                                                                                     17cv2324-AJB (MSB)
1          For the foregoing reasons, Plaintiffs’ motion is DENIED. Deadlines for class
2    discovery cut-off and the filing of class certification motions remain as previously set.
3    (See ECF No. 93.)
4          IT IS SO ORDERED.
5    Dated: December 3, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                                                                                  17cv2324-AJB (MSB)
